ARNOLD, Judge.
Defendant contends that the trial court in effect equated manslaughter with second degree murder by instructing that defendant would be guilty of manslaughter if “he intentionally and unlawfully stabbed and killed Harold Arthur . ...” It is well settled, however, that the charge of the court will be con*305strued contextually, and when it is correct as a whole, isolated portions will not be held to be prejudicial. State v. Lee, 277 N.C. 205, 176 S.E. 2d 765; State v. Hall, 267 N.C. 90, 147 S.E. 2d 548. Prior to giving the above instruction, the court properly defined manslaughter as “the unlawful killing of a human being without malice, express or implied, and without deliberation or premeditation.” See State v. Duboise, 279 N.C. 73, 181 S.E. 2d 393. When the jury later requested repeated instructions on the offenses charged, the court again gave a proper definition of manslaughter. Read in the context of the charge as a whole, any possibility of prejudice in the defective charge was removed.
Defendant also contends that the court erred in stating in the presence of the jury its finding that a medical doctor was an expert witness. In State v. Frazier, 280 N.C. 181, 185 S.E. 2d 652, vacated on other grounds, 409 U.S. 1004 (1972), the North Carolina Supreme Court held that such a ruling could only have been understood by the jury to mean that the witness was qualified to testify as to his opinion. This assignment of error therefore is without merit.
The evidence against the defendant, including his own declaration of guilt, was overwhelming. He received a fair trial free of prejudicial error.
No error.
Judges Britt and Vaughn concur.